      Case 2:17-cv-04140-DWL Document 144 Filed 05/28/19 Page 1 of 5



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,              REPLY DECLARATION OF
20                                                 JOSHUA WURTZEL IN
           v.                                      FURTHER SUPPORT OF THE
21                                                 CWT PARTIES’ MOTION FOR
     Wyo Tech Investment Group, LLC, CWT           CONTEMPT AGAINST
22
     Canada II Limited Partnership, Resources      NONPARTIES WILENCHIK &
23   Recovery Corporation, and Jean Noelting,      BARTNESS, P.C. AND BEUS
                                                   GILBERT PLLC
24                         Defendants.
25
26   And related claims.
27
28
      Case 2:17-cv-04140-DWL Document 144 Filed 05/28/19 Page 2 of 5



 1
            In accordance with 28 U.S.C. § 1746, JOSHUA WURTZEL, declares, under the
 2
     penalty of perjury, the following to be true and correct.
 3
            1.     I am an associate of Schlam Stone & Dolan LLP, co-counsel with Ryan
 4
     Rapp & Underwood, P.L.C. for Defendants CWT Canada II Limited Partnership,
 5
 6   Resource Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) in

 7   this action. I submit this reply declaration in further support of the CWT Parties’ Motion

 8   for Contempt Against Nonparties Wilenchik & Bartness, P.C. (“Wilenchik”) and Beus
 9   Gilbert PLLC (“Beus Gilbert”). Unless otherwise specified, the matters below are based
10   on my personal knowledge, communications with other attorneys in my firm, and a
11   review of my firm’s files.
12
            2.     On May 17 and 21, 2019, Wilenchik produced additional documents
13
     showing payments to it from Wyo Tech and Inductance, along with several redacted bills
14
     for various matters. Copies of all the documents Wilenchik produced since May 15,
15
     2019—when we filed our amended motion for an order to show cause—are attached as
16
     Exhibit A.
17
            3.     Also on May 21, 2019, Wilenchik produced supplemental written responses
18
19   to the CWT Parties’ subpoenas—which purport to identify the documents responsive to

20   each request by bates number. Copies of these written responses are attached as Exhibit B.

21          4.     On May 22, 2019, Wilenchik and Beus Gilbert filed a Response to CWT
22   Parties’ Amended Motion for an Order to Show Cause. Dkt. No. 140. In this response,
23   Wilenchik and Beus Gilbert state that, “[a]s of May 22, 2019, Beus Gilbert has produced
24   all 21 pages of responsive documents and W&B has produced 325 pages of responsive
25
     documents,” and that “[b]oth firms strongly believe that they are in full compliance with
26
     the Subpoenas, but will continue to search diligently for responsive documents out of an
27
     extreme abundance of caution.” Id. at 2. Wilenchik further states that, as of May 22, “all
28

                                                  -2-
       Case 2:17-cv-04140-DWL Document 144 Filed 05/28/19 Page 3 of 5



 1
     responsive documents” have “been produced,” and it has taken “all possible measures to
 2
     ensure compliance with the Subpoenas.” Id. at 4. And Wilenchik and Beus Gilbert also
 3
     argue that sanctions would not “motivate” them to “become in full compliance” with the
 4
     subpoenas because “that ha[s] already happened.” Id. at 10.
 5
 6            5.   Further, in a May 23, 2019 e-mail, Wilenchik again reiterated that “both

 7   firms have complied with the subpoena and produced all documentation we are even

 8   aware of.” A copy of this e-mail is attached as Exhibit C.
 9            6.   But these statements are again false. Wilenchik has not produced all
10   documents in its possession, custody, or control that are responsive to the subpoena served
11   on it.
12
              7.   First, for at least four of the payments Wilenchik identified as coming from
13
     Inductance or Wyo Tech, Wilenchik has failed to produce documents showing the source
14
     account from which these payments were made. This missing information is reflected in
15
     Appendix A to our reply memorandum of points and authorities, which we shared with
16
     Wilenchik by e-mail on May 24, 2019.
17
              8.   Second, for at least three of the payments Wilenchik identified as coming
18
19   from Inductance or Wyo Tech, Wilenchik has failed to produce documents showing the

20   clients on whose behalf or the matters for which these payments were made. This missing

21   information is also reflected in Appendix A.
22            9.   Third, in its May 22 production, Wilenchik produced handwritten ledgers
23   showing hundreds of thousands of dollars in “Danzik Retainer” payments, as well as other
24   handwritten documents reflecting additional payments. But for many of these payments,
25
     Wilenchik did not produce source-account, client, or matter information—and we cannot
26
     even tell who made these payments to Wilenchik. Copies of the pages Wilenchik
27
28

                                                 -3-
      Case 2:17-cv-04140-DWL Document 144 Filed 05/28/19 Page 4 of 5



 1
     produced showing “Danzik” payments to it for which no additional information is
 2
     provided are attached as Exhibit D. The specific payments at issue are highlighted.
 3
            10.       On May 24, we had a meet and confer with Wilenchik, and asked who made
 4
     these payments so we could determine whether (1) they were made by Wyo Tech or
 5
 6   Inductance, in which case Wilenchik would be missing documents showing the source

 7   account of these payments and what client and matter these payments were for, or (2) they

 8   were made by a party other than Wyo Tech or Inductance, in which case nothing further
 9   would be required under the subpoena.But Wilenchik told us that it could not answer this
10   question, because it did not know who made these payments to it.
11          11.       We then told Wilenchik that it needed to figure this out to determine
12
     whether it had fully complied with the subpoena and this Court’s April 9 order, since if
13
     these payments were made by Wyo Tech or Inductance, then Wilenchik is missing
14
     documents showing the source account of these payments and what client and matter
15
     these payments were for.
16
            12.       We also explained that Wilenchik could easily figure this out by looking at
17
     its own bank records—which it could get online by setting up an online account or from
18
19   the bank by requesting them—and reviewing the checks it deposited that correspond to

20   these payments.

21          13.       But Wilenchik admitted that it had not tried to do this, admitted that it had
22   not reviewed its own bank records for this information, and (erroneously) claimed that it
23   had no obligation to collect or review its own bank records in response to the subpoena or
24   April 9 order.
25
            14.       Following the May 24 meet and confer, we sent a follow-up e-mail to
26
     Wilenchik explaining exactly what it is missing and how it could gather that missing
27
     information.
28

                                                     -4-
      Case 2:17-cv-04140-DWL Document 144 Filed 05/28/19 Page 5 of 5



 1
            15.    Without giving any detail or explaining why we were wrong, Wilenchik
 2
     continued to insist that it had produced all responsive documents. And one attorney at
 3
     Wilenchik even demanded that we stop e-mailing it.
 4
            16.    Wilenchik did agree to “ask for the checks as soon as we can if that helps as
 5
 6   to what you are looking for,” but did not say by when this would be done, and continued

 7   to claim that it did not understand what information was missing from its production—

 8   despite the chart we sent to it and our citation to the bates numbers of the pages of
 9   Wilenchik-produced documents showing unexplained “Danzik” payments. A copy of this
10   e-mail chain is attached to the Wurtzel Reply Declaration as Exhibit E.
11          17.    Fourth, Wilenchik still continues to withhold documents showing payments
12
     to it from Inductance. Indeed, attached as Exhibit F is a copy of a December 13, 2018
13
     check from Inductance to Wilenchik for $100,000. Wilenchik did not produce this check
14
     or any other documents showing this payment.
15
            18.    While Wilenchik did produce documents
16
                                     , it is not clear this is the same payment—and even if it is,
17
     as shown in Appendix A, Wilenchik has not produced any documents showing the source
18
19   account for this payment.

20   Dated: May 28, 2019
            New York, New York
21
22
23
24                                                        JOSHUA WURTZEL
25
26
27
28

                                                  -5-
